This is an action for specific performance, and the appeal is from orders of Judge Shipp refusing to move the cause for trial from Darlington County to Marlboro County, and overruling amended demurrers to the complaint. The exceptions are ten in number, and respondent's attorneys have argued the ten exceptions under six headings.
"There are ten exceptions, some of them with several subdivisions, to the order overruling the demurrer. We think they may be properly classified under six headings:
"(1) That the plaintiffs have no rights under the trust agreement because not in privity therewith.
"(2) That the contracts are speculative and gambling. *Page 153 
"(3) That the contracts are void because made by the plaintiffs on the one hand, and the defendants, together with the plaintiff L.S. Welling, on the other hand.
"(4) That the liability of the defendants is several and limited, and that hence plaintiffs have no equitable cause of action and cannot maintain an action against a number of defendants jointly.
"(5) That specific performance does not lie because the Court cannot enforce the remedy.
"(6) That the plaintiff L.S. Welling is in default."
The fourth and fifth groups of exceptions will be sustained. The second of the documents constituting the contract in the case in an agreement dated April 28, 1920, between the respondents and Crosland  Tyson of the following purport:
"Plaintiffs acknowledge receipt of ten thousand ($10,000.00) dollars as a payment on the purchase price of the property in question, and agree to execute and deliver a deed in escrow to a bank named, the same to be delivered to Crosland  Tyson on or before January 2, 1921, if Crosland Tyson pay the balance of the purchase price by the date indicated; Crosland  Tyson are to take title as trustees for themselves and the others who contribute to the purchase price. As security for the balance of the purchase price, plaintiffs are subrogated to the rights of Crosland 
Tyson in the trust agreement of April 26, 1920. The obligations under said trust agreement are stated to be several, not joint: each party thereto being liable only for his agreed share of the unpaid purchase price. This agreement is signed only by plaintiffs as sellers and Crosland  Tyson as buyers. No words are added to the signatures of Crosland Tyson to indicate any agency, trust, or other special relationship toward the other parties thereto."
The provision of the first document governing the trust imposed upon and assumed by Crosland  Tyson is: *Page 154 
"(2) Crosland  Tyson are to hold the sales contract, and after December 31, 1920, to hold the deed for the lands in their own names, but as trustees, for the benefit of the parties to this contract. Said Crosland  Tyson are to make such use or disposition of said land as shall be determined by three-fourths of the parties to this contract, and are to sell the same at auction sale, farm or rent said lands as may be determined by the parties hereto hereafter. It is stipulated and agreed that Crosland  Tyson are to receive from the Wellings a commission of 2 1/2 per cent. out of the original price. It is further agreed that Crosland 
Tyson shall receive, if and when the property is sold at public auction sale, commissions on the gross sales of 5 per cent., out of which all expenses of every kind are to be paid by Crosland  Tyson. In the event the said property is not sold at public auction sale, it shall be rented, farmed, or otherwise used as three-fourths in amount of the stockholders of this syndicate shall determine, and Crosland 
Tyson bind themselves to carry out all reasonable and proper instructions of three-fourths in amount of the stockholders."
We do not see under the contracts of purchase how the Courts of equity and good conscience in the present case could decree specific performance as asked for. If defendants have breached their contracts. the loss to the plaintiffs is purely pecuniary, and, if the Court were to grant the relief asked for, the result would be a violation of the express agreement of all of the parties to make their obligations for a sum certain and to limit their obligations, absolutely free from liability of one for the defaults and insolvency of the others. Section 3 is as follows:
"(3) It is stipulated that each of the stockholders shall only be liable for the full amount he has agreed to pay into the syndicate. That it is a several obligation, and not a joint one. In case any one of the parties hereto should fully pay and discharge his own obligation, he is not to be called upon for any other or additional sum of money; but it is *Page 155 
understood that, if loss should result from the transaction, the loss is to be equally borne, in proportion to the original subscriptions, which are shown by the following schedule." the equity Court to call for a decree of specific performance. cannot be enforced against them all; if one were to fail to perform that would impose a liability upon the others, which they did not contemplate or contract for.
To allow a decree for specific performance, the Court would have to make and substitute a contract of purchase not made by the parties themselves, but made by the Court.
None of the appellants bound himself for more than $12,500. The claim of plaintiff is a pure legal obligation, and if enforceable must be on the law side of the Court. It is not a case as made by pleadings and exhibits as appeals to the equity Court to call for a decree of specific performance.
Exceptions should be sustained, order appealed from overruling amended demurrers to complaint reversed, and complaint dismissed.